Citation Nr: 1436546	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of back surgery performed at the Audie L. Murphy Memorial VA Hospital in September 2003.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back strain.

REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1971 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Additional evidence has been received by VA subsequent to the most recent, November 2009, supplemental statement of the case.  Specifically, this evidence includes VA treatment records, most recently dated April 2013, and associated with the electronic claims file via the Veterans Benefits Management System as well as additional medical articles.  Neither the Veteran's representative nor the Veteran waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The issues of entitlement to service connection for a bone spur on the left side of the neck and carpal tunnel in both hands were raised by the record in a May 2004 statement from the Veteran.  Additionally, in the July 2013 informal hearing presentation, the Veteran's representative raised whether there was clear and unmistakable error in a June 25, 1984 rating decision which, in part, denied entitlement to service connection for a low back strain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in a January 2004 rating decision, the RO denied claims for entitlement to service connection for bilateral hearing loss and tinnitus as well as a claim to reopen entitlement to service connection for a back strain.  In April 2004 Veteran submitted a timely of notice of disagreement, for the claims detailed above, as to the January 2004 rating decision.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claims of entitlement to service connection for bilateral hearing loss and tinnitus as well as a claim to reopen entitlement to service connection for a back strain, must be remanded for an issuance of a statement of the case.

With respect to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of back surgery in a VA medical facility in September 2003, an October 2009 opinion was obtained.  However, the October 2009 VA examiner did not specifically determine if the Veteran incurred any additional disability but merely noted increased disability of chronic back pain and lumbar radiculopathy but did not make a specific finding or provide a rationale for such.  Moreover, the October 2009 VA examiner did not address the question of causation, i.e., whether the September 2003 back surgery caused any current additional disability.  Specifically, the examiner opined that the increased disability of chronic back pain and lumbar radiculopathy was not caused by carelessness, negligence, lack of proper skill, error in judgment or fault on the part of the VA in furnishing hospital care or medical treatment.  The October 2009 VA examiner also opined that the increased disability was less likely as not caused by an event not reasonably foreseeable.  However, the October 2009 VA examiner did not address whether any increased disability was caused by the September 2003 back surgery.  Instead, the October 2009 VA examiner skipped to the subsequent prong of establishing a 38 U.S.C.A. § 1151 claim, but, as noted above, did not address the initial criteria of additional disability and causation.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, this claim must again be remanded for the RO/AMC to obtain another VA examination and addendum medical opinion for the issue.

Finally, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the Audie L. Murphy Memorial VA Hospital located in San Antonio, Texas.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from South Texas Veterans Health Care System, and any associated outpatient clinics, to include the Audie L. Murphy Memorial VA Hospital, since April 2013, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from South Texas Veterans Health Care System, and any associated outpatient clinics, to include the Audie L. Murphy Memorial VA Hospital, since April 2013, and associate these records with the claims folder. All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA spine examination.  Provide a complete copy of the Veteran's claims file, including this remand, to the designated examiner for review. The examiner should address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the September 2003 VA treatment, caused additional disability. 

(b)  If the examiner determines that September 2003 VA treatment caused additional disability, then the examiner must specifically identify the additional disability, and provide opinions as to the following:

(i)  Whether it is at least as likely as not (a 50 percent or greater probability) that the proximate cause of the additional disability identified was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or treatment. 

(ii)  Whether it is at least as likely as not (a 50 percent or greater probability) any additional disability identified was proximately caused by an event not reasonably foreseeable.  Also, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.
 
3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Issue a statement of the case pursuant to the notice of disagreement received in April 2004, as to the January 2004 rating decision, as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus as well as a claim to reopen entitlement to service connection for a back strain.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013). 

Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of back surgery performed at a VA medical facility in September 2003.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board s is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



